EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Scarpati (71149) and Richard LaCava (41135 ) on 6/13/2022.

The application has been amended as follows: 
Claim 1:
A vibration structure comprising:
a frame member having an opening therein;
a vibration part within the opening in the frame member;
a support part that connects the vibration part and the frame member and supports the vibration part within the opening in the frame member;
a film that deforms in a longitudinal direction in response to voltage application; and 
a first connection member that connects the film to the vibration part and a second connection member that directly connects the film to the frame member such that the vibration part vibrates in the longitudinal direction when the film deforms in the longitudinal direction.

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
Newly amended subject matter amends the film deformation direction to a longitudinal direction. Paragraph [0048] and figures 4A-4B support said amendment. Patent Board decision filed 3/25/2022 page 4 stated that “planar” is defined as a “form of a plane” and that longitudinal is not recited in claim 1 (at the time of the decision filed0. Longitudinal is defined as “running lengthwise rather than across”. This comprises the scope of the longest dimension of the apparatus.
Prior art Hirata’s longest dimension of the apparatus, as shown in figure 6, regards a square which may comprise north-south or east-west directions to be considered the longitudinal direction (as oriented in the figure). However, the interpretation utilized for the “planar direction” is depicted in figure 2 corresponding to a z axis (through figure 6). Therefore, the interpreted “planar direction” of Hirata is not the longitudinal direction as currently claimed. 
Further search has provided Nakao (patent application publication 2015/0227201) which discloses:  
A vibration structure (abstract and figures 3-4) comprising:
a frame member (Figures 2-3 reference frame/housing 10.) having an opening therein (Figures 2-3 reference frame/housing 10 comprising sides/outer periphery 10a and bottom 10c with additional components: shielding member 30 (described in paragraph [0029] to provide water and dust proofing function) and panel 20 describe the volume of opening/space 50.);
a vibration part within the opening in the frame member (Figures 2-3 reference piezoelectric elements 22 disposed within opening/space 50 described in paragraph [0028] to vibrate.);
a support part that connects the vibration part and the frame member and supports the vibration part within the opening in the frame member (Figures 2-3 reference shielding member 30 described in paragraph [0029] to be adhered to frame/housing 10 and panel 20. Panel 20 is described in paragraph [0028] to comprises the piezoelectric elements 21 and 22 on the panel back 20b (within the space 50 as depicted in figure 3). Therefore, shielding member 30 supports the vibration parts 21+22 in place, via panel 20, within the opening/space 50 of the frame/housing 10.);
a film that deforms in a longitudinal direction in response to voltage application (Figures 2-3 reference panel 20 described in paragraph [0028] to be vibrated via piezoelectric elements 21+22 in the longitudinal direction when voltage is applied thereof.)
a first connection member that connects the film to the vibration part (Paragraph [0028] describes the piezoelectric elements 21+22 are connected to the panel back 20b of film/panel 20 by first connection member/adhesive (adhered and fixed to panel back 20b, not depicted).) and a second connection member that connects the film to the frame member such that the vibration part vibrates in the longitudinal direction when the film deforms in the longitudinal direction (Figures 2-3 and paragraph [0029] describes elastically deformable support members 40 disposed between the back inner periphery side of the shielding member 30 and bottom 10c of the frame/housing 10 thereby connecting to film/panel 20 via shielding member 30 (not directly).).
However, none of the art discloses the above vibration structure further comprising wherein the second connection member directly connects the film to the frame member such that the vibration part vibrates in the longitudinal direction when the film deforms in the longitudinal direction.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622